Citation Nr: 0117495	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-13 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The appellant had active duty for training May to September 
1967.  Additional claimed service has not been verified.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  That decision denied service connection for low 
back injury.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  

Following a review of the evidence of record, the Board finds 
that the appellant's period of service has not been properly 
verified.  

Additionally, the appellant has submitted statements from his 
private physicians which establish that he has a current low 
back disorder.  One examiner opined that it was more probable 
than not that the incident described by the veteran, wherein 
a field range which he was helping load onto a truck fell on 
him injuring his lower back in 1976, was the initial 
precipitating incident causing the veteran's 
spondylolisthesis condition, given no other past history of 
injury to this area.  Another examiner stated that on a more 
probable than not basis, some of the veteran's current 
problems are from injuries he received in 1976.  A VA 
examination is necessary in this case because there is 
competent evidence of a current disability, evidence 
indicating that the disability or symptoms may be related to 
service, and the record does not contain sufficient medical 
evidence to decide the claim.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  The RO should verify the appellant's 
periods of service for the summer of 1976, 
the time of the alleged in-service 
incident.  The RO should attempt to obtain 
orders or pay records or records of 
service credit earned.

3.  The RO should afford the appellant an 
appropriate examination to determine the 
likelihood that the claimed low back 
disability is due to the claimed in-
service incident.  The examiner should 
review the claims folder, including this 
remand, prior to completing the 
examination report.  Specifically, the 
examiner should review the history of the 
appellant's low back injuries sustained in 
December 1975, September 1978, July 1988, 
April 1994, September 1995, May 1999, and 
his surgery in October 1995. 

4.  The RO should contact Dr. Dirks and 
request that he elaborate on his medical 
opinion that the back problem is due to 
injuries in 1976.  In particular, Dr. 
Dirks should establish when the veteran 
first became a patient of Dr. Dirk and 
what records were reviewed in reaching 
this conclusion.  

5.  The veteran is informed that he should 
contact Dr. Dirk and have him supply the 
information requested in item #4.

6.  Thereafter, following compliance with 
the notice and duty to assist provisions 
of the new law, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and or argument.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


